Citation Nr: 1731986	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel




INTRODUCTION

The Veteran had active duty in the Air Force from October 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan, and that RO certified the appeal to the Board in March 2014. 

In March 2015, the Board remanded the above issues on appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In March 2015, the Board remanded the issues of bilateral hearing loss and tinnitus, finding that the VA must provide a medical opinion based on the Veteran's claims file.  This opinion was to encompass discussion of the Veteran's lay statements of noise exposure, as well as the Veteran's audiogram results of record, including the post-service audiometric results, and the implications of any threshold shifts between the different audiograms. 

A VA medical opinion was issued in June 2015, which stated that the Veteran's bilateral hearing loss and tinnitus were less likely than not incurred in or caused by his military service.  While the examiner discussed the audiogram results and provided a threshold shift analysis, the opinion failed to address the Veteran's lay statements, as well as two statements provided by a friend (W.M.) of the Veteran. 

The Veteran served as a small arms specialist for the duration of his service, where he was assigned as a range master.  The Veteran notes that 100 plus basic trainees fired on the range daily, while thousands of rounds from ballistic and explosive ordinance were fired under his direct supervision daily (Supplemental Statement, VA Form 9).  The Veteran argues that his ear protection during this period was inadequate, resulting in his hearing loss (April 2015 Ballistic and Explosive Exposure Memorandum).  On remand, an addendum opinion considering these statements must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's private audiology treatment records dated from March 2015 to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed. 

2.  Then, obtain a medical opinion from a VA audiologist or similarly qualified physician regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements (including those from W.M. dated 10/2009 and 08/2016). 

Specifically, the examiner should render an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's military service, including conceded in-service noise exposure. 

In doing so, the examiner must consider and comment upon the Veteran's and W.H.'s lay statements of noise exposure, as well as the Veteran's audiogram results of record, including any post-service audiometric results, and the implications of any threshold shifts between the different audiograms, to include a noted shift in the Veteran's right ear hearing acuity at 500 Hertz from examinations at service enlistment to service discharge. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A clear rationale for this opinion would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Please provide an analysis of the medical literature provided by the Veteran in the claims file. 

3.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



